Filed 9/4/20 P. v. Royal CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      FIRST APPELLATE DISTRICT
                                                DIVISION THREE


    THE PEOPLE OF THE
    STATE OF CALIFORNIA,
                                                              A159921
         Plaintiff and
    Respondent,                                               (Napa County Super. Ct.
    v.                                                        No. CR114636)

    MARTIN DEMMENT ROYAL,

         Defendant and
    Appellant.


         Martin Demment Royal (defendant) appeals from a post-judgment
order denying his petition to be resentenced under Penal Code section
1170.91.1 Appellate counsel has filed a brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436 (Wende) and requests that we conduct an independent
review of the record. Counsel informed defendant of his right to file a
supplemental brief, and defendant timely did so. Having examined the entire
record and considered defendant’s contentions, we conclude there are no
issues that require further briefing and affirm the order.



1        All further undesignated statutory references are to the Penal Code.

                                                               1
                     FACTUAL AND PROCEDURAL BACKGROUND
                                     Prior Opinion
      In 2004, a jury convicted defendant of over 40 felony counts including
nine counts of rape (§ 261, subd. (a)(2)), nine counts of forcible oral
copulation (§ 288a, subd. (c)), nine counts of penetration by a foreign object
(§ 289, subd. (a)), nine counts of incest (§ 285), and nine counts of furnishing
a controlled substance to a minor (Health & Saf. Code, § 11380,
subd. (a)). The trial court sentenced defendant to 76 years in prison. We
affirmed the judgment in People v. Royal (Aug. 15, 2006, A1092160 [nonpub.
opn.]).
      The facts underlying the charges are detailed in our prior opinion and
we summarize them here. Defendant’s daughter, M., lived with her mother
and had little contact with defendant. When she was 12 years old, M. went to
live with defendant and his wife. On her first night there, defendant and M.
were alone when defendant reached under M.’s shirt and touched her breast,
then “ ‘grabbed [her] face . . . and [] started french kissing [her].’ ”
Defendant’s molestation of M. continued; he would “ ‘always just come into
[her] room’ ” after she showered and touch her breasts and vagina. When no
one else was around, defendant would touch M. “ ‘all over’ ” and have sexual
intercourse with her, which made M. feel “ ‘disgusted.’ ” At night, he would
go to M.’s bed and ejaculate on her stomach. M. told defendant to stop “ ‘so
many times’ ” but he never listened. When M. told defendant’s wife what was
happening, the wife “ ‘got mad and she said that she didn’t think that he
could have done something like that. . . .’ ” M. did not think the police would
listen to her either. She not tell her mother what was going on as she was
afraid her mother would be disappointed in her, and because she blamed
herself “ ‘for allowing it to happen.’ ”


                                           2
      At some point, defendant told M. they had to move out because he and
his wife were not getting along and M. would “ ‘never be accepted into the
family’ ” because she was not his wife’s child. In their new apartment,
defendant slept in the same bed with M. and told her not to wear anything to
bed. They had intercourse every day and also had oral and anal sex. M. did
not go to school because defendant was “ ‘afraid that [she] would meet
somebody else.’ ” When M. was 14 years old, defendant gave her marijuana
for the first time, and they used it together more than once a week.
Defendant also gave M. cocaine.
      In 1998, defendant and M. moved to Napa. M. attended school for only
a few days because defendant “ ‘was always saying that [she] would be
looking at other boys, [and] other boys would be looking at [her].’ ” He did not
allow visitors and made M. stay home and do all of the household chores. At
some point, M. began working two jobs and defendant took all of her earned
money. Defendant and M. “ ‘used a lot of drugs,’ ” particularly
methamphetamine, which defendant would give to her. He also purchased
pornographic movies, which he watched with M. “ ‘all the time.’ ” Defendant
and M. had intercourse “ ‘[t]oo many [times] to count,’ ” “ ‘[e]very night and
every day. Every morning.’ ” He also forced her to perform oral sex and anal
sex. M. would sometimes bleed but he “ ‘just kept going until he was
finished,’ ” and “ ‘one time he just laughed.’ ” M. never wanted “ ‘to be
touched by him in this way’ ” but he would either ignore her or call her
“ ‘daddy’s little girl.’ ” M. felt she had no choice because no one listened to her
and no one cared. Defendant was also violent. Once, he placed a lighter on
M.’s bare leg and left a mark. He also pushed her frequently, threw a remote
control at her, and on one occasion, when M. was in bed, he “ ‘picked up the




                                        3
whole entire bed and just threw the bed over,’ ” causing M. to fall and injure
her ribs.
      In September 1999, M. finally told L.R.—who lived nearby and whose
sister was married to defendant’s father (M.’s grandfather)—what was going
on. L.R. assured M. that she would “take care of this.” That night, M.’s
grandfather came over, confronted defendant, and took M. to stay at his
house. It was decided that M. would go back to her mother’s home. As M.
packed to go to her mother’s house, defendant took her into the back room
and said “ ‘this would be the last time that [she gets] to see dad again.’ ” He
had intercourse with M. and said he would “ ‘come back to get’ her on her
18th birthday” and that M. would be his wife and “ ‘fit every need . . . that he
had.’ ” Defendant told M. that “she was perfect for him” because “ ‘I was his
daughter. He made me. He made me just the way he wanted me to be.’ ”
                              Section 1170.91 Petition
      On or about March 4, 2019, defendant filed a pro se petition for writ of
habeas corpus seeking resentencing relief under section 1170.91, as amended
by Assembly Bill No. 865 (Stats. 2018, ch. 523, § 1).
      He filed the petition under the provision in section 1170.91 that
provides: “A person currently serving a sentence for a felony conviction,
whether by trial or plea, who is, or was, a member of the United States
military and who may be suffering from sexual trauma, traumatic brain
injury, post-traumatic stress disorder, substance abuse, or mental health
problems as a result of his or her military service may petition for a recall of
sentence, before the trial court that entered the judgment of conviction in his
or her case, to request resentencing pursuant to subdivision (a) if the person
meets both of the following conditions: [¶] (A) The circumstance of suffering
from sexual trauma, traumatic brain injury, posttraumatic stress disorder,


                                        4
substance abuse, or mental health problems as a result of the person’s
military service was not considered as a factor in mitigation at the time of
sentencing. [¶] (B) The person was sentenced prior to January 1, 2015. This
subdivision shall apply retroactively, whether or not the case was final as of
January 1, 2015.” (§ 1170.91, subd. (b)(1).) Defendant alleged he served in
the military from 1984 to 1986 and suffered from substance abuse and post-
traumatic stress disorder (PTSD) as a result of his service. In 1984, he
requested, but was denied, permission to attend his grandfather’s funeral on
the basis that he had not accrued enough leave. He “went Absent Without
Leave” when he decided to attend the funeral anyway. Thereafter, he “had
no [h]ope of ever doing well in the Army,” felt alone and afraid, and began
drinking heavily. He left the military and used drugs to cope with his PTSD.
The trial court referred the matter to the public defender for review.
      The public defender then re-filed defendant’s petition for writ of habeas
corpus as a petition for resentencing under section 1170.91. The People filed
an opposition. At a hearing on the petition, defendant testified he was
sexually assaulted by two men in his military unit when he was about 21
years old. He did not mention the sexual assault in his original petition
because he was too ashamed to divulge the incident to the person in prison
who was assisting him in filling out his paperwork. As a result of his
experiences in the military, defendant suffered from PTSD, although he has
never been diagnosed with it.
      After considering the pleadings and hearing defendant’s testimony and
the parties’ arguments, the trial court denied the petition, stating, “As far as
suitability is concerned, these [convictions] are horrendous.” “And this is a
situation where I think his PTSD that may have arisen from a sexual trauma
when he was 21 years old somehow played a role in him victimizing a minor


                                        5
child? I just can’t . . . draw that conclusion from his past. PTSD from the
military because he was denied a pass to attend his grandfather’s funeral,
which he did anyhow, I can’t draw that conclusion.” “So the Motion is
denied.” Defendant appeals.
                                 DISCUSSION
      As noted, appellate counsel filed a Wende brief. Thereafter, defendant
filed a supplemental brief in which he argues: (1) the record shows the trial
court was biased against him; and (2) he made a sufficient showing that he
qualifies for resentencing under section 1170.91. Defendant has also
submitted a letter to the court in which he requests that we appoint new
counsel for him because his current appellate counsel failed to raise these
“obvious” claims.
      We have reviewed the entire record and have not discovered any
arguable issues. We have also considered the arguments defendant makes in
his supplemental brief and conclude there are no issues that require further
briefing. Finally, we decline to appoint new counsel for defendant. We are
satisfied that counsel has fully complied with his responsibilities. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; Wende, supra, 25 Cal.3d at p. 441.)
                                 DISPOSITION
      The trial court’s order denying defendant’s petition for resentencing is
affirmed.




                                       6
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Jackson, J.




People v. Royal/A159921

                            7